Title: From John Adams to William Smith, 27 May 1789
From: Adams, John
To: Smith, William


          
            Dear Sir—
            New York May 27th 1789
          
          I have received your obliging Letter of the 19th. a drawback on Rum exported is admitted by the House, and I believe will not be taken off by the Senate. The duty on Molasses will be reduced to 4 Cents and I hope to three. Your Reasoning appears to be very just and I think will prevail. The jealousies Distilleries and Breweries are natural and cannot be wholly prevented: but I hope they will not mislead us. The Subject has been argued in the Senate with great Candour and Moderation, and with a single eye to the public good— The result I hope will give satisfaction. Apologies are so far from being necessary that I shall be much obliged to you for any information on the Subject My Regards to Mrs Smith and Miss Betsey— Mrs Adams I hope to see in New york in ten or fifteen days at furthest. Mrs Washington arrived this day. I am with much Esteem Dr Sir / yr Friend & humble Servant
          
            J Adams.
          
        